DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 06/27/2022 in which claims 39,54-57 are currently amended while claims 1-38, 42, 45, 60-76 have been canceled. By this amendment, claims 39-41,43-44,46-59 are still pending in the application.
Allowable Subject Matter
Claims 39-41,43-44,46-59 (renumbered 1-19) are allowed over the prior art of record.
Regarding claim 39, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, among other patentable features,
As in claim 39: “An LED night light having LED illumination and an airflow function, comprising; at least one LED for providing LED light effects, at least one airflow related part to supply people, objects, or space with the airflow function…wherein the at least one LED is incorporated with at least one of an IC, a wireless controller, and a control circuit, to create a variety of LED light effects, wherein the LED night light (1) detects a power fail and (2) turns on a power fail light or emergency light, which is powered by a built-in rechargeable battery and controlled by at least one of (1) an auto-off-on selection switch, (2) at least one of an integrated circuit, power fail sensor and another circuit, and (3) a switch having more than one position”.
Claims 40-41, 43-44,46, 48-52 depend directly from claim 39 and therefore are also allowed for the same reasons.
As in claim 47: “An LED night light having LED illumination and an airflow function, comprising: at least one LED for providing LED light effects, at least one airflow related part to supply people, objects, or space with the airflow function…wherein the LED night light has at least one bendable arm to change an orientation of the at least one air related part or the at least one LED, and thereby change a direction of at least one of an air flow provided by the air related part and the illumination provided by the at least one LED”.
As in claim 53: “An LED night light having LED illumination and an airflow function, comprising: at least one LED for providing LED light effects, at least one airflow related part to supply people, objects, or space with the airflow function…and at least one of an AC-to-DC and a DC-to-DC circuit to supply operating DC power for the at least one LED, the motor, and the at least one airflow related part, while the LED night light is plugged into an AC outlet and the AC outlet has AC power, wherein the LED night light has at least one USB port connected with one end of an external USB wire having a male USB plug to input or output DC power, wherein another end of the USB wire is connected with at least one of a:(1) computer, (2) communication device, (3) consumer product, (4) power bank, (5) DC storage device for a solar or chemical reaction device, (6) an AC-to-DC circuit, (7) an external transformer, and (8) a cigarette female socket”.
Claims 54-57 depend directly from claim 53 and therefore are also allowed for the same reasons.
As in claim 58: “An LED plug-in outlet night light having illumination and an airflow function, comprising; 8Serial Number 16/563,735 at least one of LED to offer at least one of a desired color, sign, art, messages, display, time, clock, and brightness, for illumination, at least one of air related part having at least one fan blade, wherein the LED plug-in outlet night light has at least one of a built-in AC-to-DC circuit and a DC-to-DC circuit to supply operating DC power for the at least one LED, an integrated circuit, and the at least one airflow related part, wherein the LED plug-in outlet night light has at least one of a built-in AC-to-DC circuit and a DC-to-DC circuit to supply operating DC power for the at least one LED, an integrated circuit, and the at least one airflow related part, wherein the LED plug-in outlet night light has at least one of: (i) a charging kit to charge a built-in rechargeable battery, and (ii) at least one female receiving port to get power from an outside DC power source, transformer, or power pack, wherein the illumination is or has at least one of a: (1) different white color or multiple colors, (2) auto changing of a color, sign, art, message, display, time, or clock, (3) selection or freezing of the color, sign, art, message, display, time, or clock, (4) sequential flashing or preprogrammed on/off, duration time, frequency, and duty cycle, and (5) fade in and fade out thee color, sign, art, message, display, time, or clock, and wherein the at least one airflow related part offers at least one of: (A) multiple different speeds of the at least one fan blade for different air flow amounts, (B) a blade rotating speed faster than a human eye response time to enable at least one of a word, art, clock, time, and message to be shown by at least one LED built-in at least one blade, and (C) an angle change structure to change air flow direction”.
As in claim 59: An LED light having at least one LED to offer desired colors and brightness, and at least one airflow function, comprising: 9Serial Number 16/563,735 at least one prong to plug into an outlet to get AC power, which goes through at least one built-in AC-to-DC and/or DC-to-DC circuit to supply operating DC power for at least one LED and the at least one airflow related part; and a built-in rechargeable battery that is charged while the outlet has AC power outlet, wherein the at least one of air related part includes at least one fan blade, wherein, when the outlet loses AC power, the built-in rechargeable battery supplies power to at least one function selected from: (1) a power fail light or emergency light function activated by a power shut-down sensor and auto-off-on switch, (2) a power output function from at least one built-in USB port to charge at least one other product, (3) a flashlight illumination function activated by an auto-off-on switch, (4) an air flow function, and (5) color changing, color selection, color mixing, or another LED light effect, and wherein the illumination is or has at least one of a: (a) different white color, (b) auto changing color, (c) color selection or freezing, (d) sequential flashing, and (e) fade in and fade out colors, and wherein the at least one airflow related part offers multiple different speeds of the at least one fan blade for different airflow amounts, and has an angle change structure to change airflow direction”.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,265,105 B2 to McCune, Jr. discloses the general state of the art regarding a power conversion and control systems and methods for solid state lighting.
USPAT 8,203,283 to Hoogzaad discloses a light emitting diode arrangement with bypass driving.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        August 2, 2022